Citation Nr: 9911583	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-45 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 30 percent for 
headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from March 1972 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision 
issued by the Portland, Oregon, Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for bilateral hearing loss and for headaches and 
assigned noncompensable evaluations for each.  This case was 
previously remanded by the Board for additional development 
in December 1996.  All development requested has been 
completed.  In rating action conducted subsequent to remand 
development, including additional VA examinations, the RO 
confirmed and continued a noncompensable evaluation for 
bilateral hearing loss but granted the veteran an increased 
evaluation for service-connected headaches from 
noncompensable to 30 percent effective back to the date of 
his initial claim from March 1993.  Upon notification of 
these actions, the veteran expressed no continued 
disagreement with the noncompensable evaluation for hearing 
loss but specifically disagreed with the increased evaluation 
for headaches contending that he was entitled to a 50 percent 
evaluation.  The case is now ready for appellate review.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  Where entitlement to compensation has 
already been established in a prior final rating action, an 
appellant's disagreement with a subsequent rating is a new 
claim for an increased evaluation based on the level of 
disability presently shown by the evidence.  Suttman v. 
Brown, 5 Vet. App. 127, 136 (1993).  In this case, a review 
of the evidence shows that rather than provide a staged 
rating for discrete intervals during the pendency of the 
appeal, the RO made the highest rating award it found was 
warranted retroactive to the earliest effective date 
assignable.  It is evident that the RO's rating action 
contemplated all relevant evidence on file.  Accordingly, the 
substantive adjudicative considerations in Fenderson, supra, 
have been fully satisfied by the RO's rating action and the 
Board does not find that the claimant will be prejudiced by 
appellate review on the current record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran has level I hearing for each ear.

3.  The veteran has headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months but is not shown to have very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability and is shown to have good 
relief upon proper use of prescribed medication.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
defective hearing have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.85, 4.86, Diagnostic Code 6100 (1998).

2.  The criteria for an evaluation in excess of 30 percent 
for headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Code 8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's original claims for higher ratings are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a), in that 
they are plausible.  All of the facts have been properly 
developed and no further assistance is necessary to comply 
with the duty to assist required by law.  Id.  

I.  Bilateral Hearing Loss.

Law and Regulation:  The VA Schedule for Rating Disabilities 
(Schedule) will be used for evaluating the degree of 
disability in claims for disability compensation.  The 
provisions of the rating schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as practicably can be 
determined.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating, otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.  

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometric testing for the frequencies at 1,000, 2,000, 
3,000 and 4,000 cycles per second (Hertz).  To evaluate the 
degree of disability from hearing loss, the revised rating 
schedule establishes 11 auditory acuity levels designated 
from level I, for essentially normal acuity, through level 
XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic 
Codes 6100-6110.  Impairment of auditory acuity for VA 
purposes means organic hearing loss for speech.  38 C.F.R. 
§ 4.87.


Facts:  The VA audiometric examination conducted prior to the 
RO's September 1994 rating decision granting service 
connection for a bilateral hearing loss indicated that 
bilateral hearing loss was mild and noncompensable in 
accordance with the applicable rating criteria.  On remand, 
the veteran was provided a VA audiometric examination in 
March 1997.  That examination revealed that the pure tone 
decibel thresholds for the relevant frequencies at 1,000, 
2,000, 3,000, and 4,000 Hertz were 10, 10, 30, 45 (average 
24) for the right ear, and 10, 0, 35, 45 (average 23) for the 
left ear.  Speech recognition by Maryland CNC Testing was 96 
percent for each ear.  The VA audiologist reported that the 
veteran's hearing was essentially normal for both ears 
through 2,000 Hertz with mild high frequency sensorineural 
hearing loss bilaterally through 4,000 Hertz.

The veteran was provided another VA audiometric examination 
in December 1997.  The pure tone decibel thresholds for the 
relevant frequencies for the right ear were 10, 5, 30, 50 
(average 24), and for the left ear were 10, 5, 35 and 45 
(average 24).  Speech recognition scores by Maryland CNC 
Testing were 98 percent for the right ear and 100 percent for 
the left ear.  Again, the veteran's hearing was noted to be 
normal bilaterally through 2,000 Hertz and to contain a mild 
high frequency sensorineural hearing loss with good word 
recognition through 4,000 Hertz.

Analysis:  A noncompensable evaluation is warranted for the 
veteran's service-connected bilateral hearing loss because 
all audiometric testing on file shows that he has level I 
hearing for each ear.  Speech recognition scores are 
extremely high, hearing is considered normal for VA purposes 
at 500, 1,000, and 2,000 Hertz, and hearing is only 
considered to be mildly impaired at 3,000 and 4,000 Hertz.  
The two audiometric examinations conducted on remand are 
extremely consistent.  No higher evaluation is warranted 
until and unless audiometric testing shows a greater pure 
tone decibel threshold loss at the relevant frequencies 
and/or lower speech recognition scores.  


II.  Headaches.

Additional Regulation:  Headaches with very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent 
evaluation.  Headaches with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months warrant a 30 percent evaluation.  Headaches 
with characteristic prostrating attacks averaging 1 in 
2 months over the last several months warrant a 10 percent 
evaluation, and less frequent attacks warrant a 
noncompensable evaluation.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100.

Facts:  In its September 1994 rating action granting service 
connection for headaches, the RO noted that the veteran had 
complained of headaches on several occasions during service.  
One and one-half months after discharge from service during 
his first VA examination, the veteran reported that his ears 
rang a lot and that this caused bad headaches.  He reported 
severe bitemporal headaches at that time with a history of 
them beginning in service.  On more recent examination, the 
veteran reported that headaches sometimes occurred when 
tinnitus was very piercing.  There were no focal neurological 
complaints and the examination was normal.  Based upon this 
evidence, the RO granted service connection for headaches 
with a noncompensable evaluation.  In that same initial 
rating action, the veteran was provided an increased 
evaluation to 10 percent for constant tinnitus.

In March 1997, the veteran was provided a VA neurological 
examination.  The report noted the veteran's history during 
service of having sustained punctures to both eardrums while 
scuba diving and persistent tinnitus.  The veteran stated 
that "about two years ago" he began to have headaches.  They 
occurred from his neck going up to the front and occurred on 
a daily basis.  They were not associated with nausea or 
vomiting.  Severe headaches occasionally occurred after very 
loud noises and occasionally he reported seeing flashing 
lights.  His headaches lasted 4 to 5 hours, "and are relieved 
by medications."  He denied any head injury.  A neurologic 
examination of the head was essentially entirely normal.  The 
impression was muscle contraction headaches and probable 
intermittent vascular migraine headaches.  This VA 
neurologist also stated that it was her opinion that the 
veteran's "current headaches are medically unlikely to be 
etiologically related to his punctured eardrums which 
occurred during his service years."

The veteran testified before the undersigned at the RO in 
September 1996.  He stated that the ringing in his ears got 
progressively worse from the seventies to the nineties and 
that headaches were associated with increasing tinnitus.  He 
said the headaches got worse and almost unbearable in the 
early 1990's.  He said that headaches were brought on by 
noisy machinery which he operated working as a landscaper.  
He said he was self-employed and had no documentation but 
that he took off work two to three times per week because of 
headaches where he would lie down for awhile and then return 
to work.  He said he had two jobs.  He said that these 
headaches mostly occurred during the workweek and not often 
on the weekends.

The veteran has received periodic VA outpatient treatment for 
multiple problems including headaches.  In October 1996, he 
said that severity of the headaches was less although 
frequency was the same.  He also was noted to have 
hypertension and increased blood pressure but the veteran did 
not want to take his high blood pressure medication.  In 
January 1997, he was provided a consultation for depression 
and "chronic pain related to headaches."  He described having 
different types of headaches.  One began at the right vertex 
and was a squeezing and throbbing type headache.  He also had 
a sinus-type headache.  The third type of headache started in 
the back of his head and radiated forward.  He denied nausea 
associated with headaches.  In addition, he had some symptoms 
of depression actually predating the headaches and as far 
back as early adulthood/late childhood.  Over the years he 
had self-medicated at various times with drugs and alcohol.  
His first drink of alcohol was at age 12.  He had consumed 
alcohol in a "binge-type pattern" since that time.  He was 
generally drinking every other to every third day up to six 
to eight drinks at a time.  He had used marijuana up to daily 
in the past, rare heroin, cocaine and amphetamines up to 
every other day but stopped using drugs in the early 1970's.  
He also apparently reported having problems with learning 
disabilities dating to early childhood.  In addition to 
problems with headaches, he had reflux esophagitis, low back 
pain, atypical chest pain, hypertension, weight gain and a 
closed head injury with brief loss of consciousness in the 
distant past.  The diagnoses from examination were dysthymia, 
major depressive disorder recurrent, pain disorder related to 
general medicine and psychologic factors, alcohol abuse, and 
polysubstance abuse in remission.

In May 1997, the veteran was noted to have been seen in the 
VA headache clinic and started on Paroxetine "which he only 
took three doses of."  With other medication changes, he had 
noted "decreased depression, very decreased headaches and an 
essentially complete clearing of this reflect."  He had not 
been taking Paroxetine because with change from Verapamil to 
Lisinopril, he had had clearing of his headaches and had not 
been feeling depressed.  The assessment was improved 
depression and headaches with change in antihypertensive 
regimen.

In July 1997, in a record of treatment for the veteran's 
major depression and dysthymia, it was noted that a change in 
hypertensive medication from Verapamil to Lisinopril had 
caused an improvement in headaches and depression.  As a 
result, the veteran never did start taking the Paroxetine 
which had been prescribed.  He stated that he continued to do 
well regarding both headache and depression.

In September 1997, it was noted that the veteran had chronic 
headache but there did not seem to be a major worrisome 
change in symptoms.  The veteran reported having tripped and 
falling down when coming out of his camper and since then his 
headaches were somewhat worse.  He also reported that he had 
run out of his blood pressure medication several days 
earlier.  In October 1997, in treatment for epigastric pain, 
the veteran reported that he forgot to take his blood 
pressure medicine for the last two days.  "He forgets often 
to take his blood pressure medicine."  In March 1998, the 
veteran reported no problems with depression, no reflux 
symptoms and mixed tension and migraine headaches seemed to 
be controlled.  

The veteran was provided another VA neurological examination 
in December 1997.  This neurological examination, conducted 
by the same VA physician who had accomplished prior 
neurological exams noted the veteran's apparent reported 
history of one-year active service in the early 1970's.  
After leaving the service, he had a motor vehicle accident 
with a whiplash injury and had headaches related to this.  He 
received some neck manipulation and his headaches resolved.  
They did not recur until 1992 when he began to get two types 
of headache, one involved some left ocular retro-orbital 
throbbing pain radiating to the left occiput, associated with 
photophobia, nausea, and flashing, sparkling lights.  He said 
he got this headache one to two times per week.  He also 
reported a second type of daily headache which began in his 
neck and radiated frontally.  It was a tight pain not 
associated with nausea or vomiting.  The veteran also 
reported that "he does take medications for his headache, but 
the names of the medications are unknown."  "He thinks" he 
has had eight to ten hours per week of time loss from work.  
He was self-employed and had flexible hours.  He also had 
hypertension.  Again, a neurological examination of the head 
was essentially normal.  The impression was classic migraine 
headaches with an onset in 1992 "unlikely to be service-
connected."  Also noted was muscle contraction headaches, 
occurring daily, "unlikely to be service-connected."

In September 1998, the veteran reported that his headaches 
were well controlled but that his gastroesophageal reflux had 
recurred.  He said he stopped taking his Lisinopril because 
"he thought it was making him dizzy."  In October 1998, the 
veteran again reported that his reflux was flaring up.  He 
stated that another antihypertensive medication, Atenolol, 
made him dizzy so he quit taking it.  He also reported that 
his headaches had been terrible lately.  He reported a 
migraine headache characterized by a visual aura and 
throbbing.  He was working two to three jobs and only 
sleeping five to six hours a night.  He still had the tension 
type of headache with pain in the back of his neck and head.  
Blood pressure was 169/96.  The veteran was given 6 
milligrams of Sumatriptan "and within half an hour he had 
almost complete relief of his headache and visual symptoms."  
It was noted that hypertension needed to be treated and a 
change in antihypertensive medication was discussed "which 
might help with the headaches, as well." 

Analysis:  A clear preponderance of the evidence of record is 
against an evaluation in excess of 30 percent for headaches 
from the date of the veteran's initial claim in March 1993 to 
the present.  While the veteran stated during his September 
1996 hearing before the undersigned and most recently in 
December 1997 before a VA neurologist that he frequent had 
completely prostrating headaches which were migraine in 
nature, this evidence is outweighed by the considerable 
amount of clinical evidence on file which clearly 
demonstrates that headaches are, in the main, well controlled 
when the veteran takes all properly prescribed medications 
provided him for headaches, hypertension, and depression.  

The clinical evidence on file shows that the veteran has 
hypertension and clearly shows that medication for 
hypertension also relieves the frequency and severity of the 
veteran's headaches.  The evidence on file also shows that 
the veteran has on numerous occasions neglected to take the 
medications VA has prescribed him.  In September 1998, the 
veteran's headaches were reported as well controlled.  The 
most recent October 1998 VA outpatient treatment record on 
file noted that the veteran complained of a significant 
migraine headache but that with medication this headache was 
almost completely relieved within one-half hour.  

The VA outpatient treatment records indicate that when the 
veteran takes prescribed medications, his headache symptoms 
were significantly improved.  Moreover, a careful review of 
all of the outpatient treatment records shows that the 
veteran receives ongoing VA outpatient treatment care for 
multiple problems and that he often reports for periodic care 
without any complaints of headache symptoms.  On most 
occasions, only ordinary tension headache symptoms are 
reported and only very occasionally were migraine-type 
headache symptoms reported.  

Considering all of the evidence on file, the Board concludes 
that the presently assigned 30 percent evaluation for 
prostrating attacks occurring on an average once a month over 
the last several months more properly characterizes the 
veteran's headache symptoms at all times during the pendency 
of this appeal.  Contrary to the veteran's contentions in 
support of an increased evaluation, the clinical evidence on 
file does not show that he has very frequent completely 
prostrating and prolonged attacks which are productive of 
severe economic inadaptability.  For this reason, an 
evaluation in excess of the presently assigned 30 percent is 
denied.  

The Board notes that the RO also considered application of an 
extraschedular rating for the veteran pursuant to 38 C.F.R. 
§ 3.321(b)(1).  The evidence of record does not show that the 
veteran has been hospitalized as a result of his headaches or 
that the headaches have resulted in marked interference with 
employment.  Therefore, the Board concurs with the RO that 
the evidence does not support a finding that the instant case 
presents such an unusual or exceptional disability picture to 
render impractical the application of the regular schedular 
standards.  Thus, the veteran is not entitled to an 
extraschedular rating pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.

An evaluation in excess of 30 percent for headaches is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

